The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, 12-14,16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,114,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application recite a combination of limitations found in patent claims 1-16. For example, claim 1 of the instant application requires a photovoltaic generator (Patent claims 1 and 4), a utility grid (Patent claims 1 and 7), a plurality of switches (Patent claim 1), a plurality of electrical loads (Patent claim 1), a controller configured to control the plurality of switches (Patent claim 1 is more detailed defining the switches as having throws), determine that power generated by the photovoltaic generator exceeds a power consumption of one or more first electrical loads connected to the photovoltaic generator (Patent claims 1 and 4), determine that a power consumption of each electrical load of one or more second electrical loads connected to the utility grid exceeds the first value (Patent claims 1 and 7), and store excess power generated by the photovoltaic generator to a storage device (Patent claims 1 and 10). Claims 2-6 of the instant application are found in patent claims 2-7, and 12. Claims 8-10 of the instant application are to be found in patent claims 8, 15-16. Moreover, claims 12-14 of the instant application are to be found in patent claims 9-11, 13-14. Lastly, claims 16-19 of the instant application are to be found in patent claims 8, 12, 15-16. Therefore, Claims 1-6, 8-10, 12-14,16-19 are not patentably distinct from claims 1-16 of the patent claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a notification to an operator” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “determination that a power consumption of each electrical load of one or more second electrical loads of the plurality of electrical loads, connected to the utility electrical grid of the electrical system exceeds the first value…”; however, claim 14 does not recite a monitoring step to monitor the electrical power consumed by one or more second electrical loads. That is, a monitoring step for the second electrical load consumption is required (similar to the recited monitoring step of the first load) before a determination that its consumption exceeds the first value.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1).
Regarding Claim 1,
Aldridge (figs.1a-1b, 2) teaches an electrical system comprising:
a generator (14);
a utility electrical grid (12);
a plurality of switches (16a-16d) configured to receive power from the generator (14) and the
utility electrical grid (12);
a plurality of electrical loads (loads 1-4), wherein each electrical load is connectable to the generator (14) or the utility electrical grid (12, par [23]); and
a controller (pars [24-25, 34]) configured to connect or disconnect one or more of the plurality of electrical loads (loads 1-4) to and from the generator (14) and the utility electrical grid (12, pars [23-25, 34], “the actuation of the switches 16a-16d can be carried out… automatically in response to sensors 17…”, “These switches are actuated in response to commands that are provided from control facility 18, as well as in response to sensors 17 or an on-site controller”),
Aldridge teaches one or more first electrical loads (“Load 4”) connected to the generator (14, see figs.1a and 1b) and one or more second electrical loads (“Load 3”) connected to the utility grid (12, see figs.1a-1b).
Aldridge does not explicitly disclose the generator is a photovoltaic generator and does not explicitly disclose determine that power generated by the photovoltaic generator exceeds a power consumption of the one or more first electrical loads by a first value, and store excess power generated by the photovoltaic generator to a storage device.
 	Uenishi (fig.10A), however, teaches the generator is a photovoltaic generator (101) and teaches to determine that power generated by the photovoltaic generator (101) exceeds a power consumption (i.e. a power requirement) of the one or more first electrical loads (106) by a first value (par [119]; when PV module 101 exceeds a power requirement of the load 106, there is a surplus power. This surplus power being generated is the “first value”), and store excess power generated by the photovoltaic generator (101) to a storage device (103, par [119]). Automating this determination would have been obvious (see MPEP 2144.04 (III)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Aldridge to that of Uenishi to preserve excess power that is not used (i.e. not be wasteful) from the generator by storing it in a storage device that may be later used to supplement or independently supply power to loads. Additionally, it would have been obvious to substitute one known generator in Aldridge with another known generator in the PV generator of Uenishi to achieve predictable results. See MPEP 2143 (B).  
The combination does not explicitly the determine that a power consumption of each electrical load of the one or more second electrical loads exceeds the first value.
Yoshinaga (figs.1-2), however, teaches the controller (13) is configured to determine a power consumption of each electrical load of the one or more second electrical loads (“first power load apparatus” 3) exceeds the first value (par [45]; Yoshinaga teaches determining whether the power consumption of the first load apparatus exceeds a predetermined threshold defined as the maximum value of power that can be supplied to the first power load apparatus when the second power load apparatus are stably receiving power (i.e. the first value) and when the power consumption is greater than the threshold/first value, the battery 12’s current capacity is determined. If the battery 12’s current capacity is less than a predetermined threshold, power from the battery cannot be supplied since it needs power).
Thus, the combination teaches after determining the power generated from the photovoltaic generator exceeds the power consumption of the first value (the surplus power) and before storing the surplus power in the battery, there would obviously be a second power consumption determination with the first value/surplus power and the one or more second electrical load. When the second power consumption exceeds the first value and the battery’s current capacity is lower than a predetermined threshold/cannot supply power, store the surplus power in the battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Aldridge in view of Uenishi to that of Yoshinaga in order to determine whether the surplus power from the first determination can be supplied to the second load and, if not, to store the surplus power to recharge the battery with a low current capacity for later use and thereby avoiding wasting power.
Examiner Note: Claim 1 does not recite what happens when the consumption of the second electrical load is less than the first value. There is no different action. The only action in claim 1 is storing excess power. Further, the claim recites “a plurality of switches”. The claim does not recite they are or how they are connected. The claim recites “ a plurality of electrical loads” that are “connectable”. The claim does not recite that the loads are connected to the switches to make them selectively connectable to the sources.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the storage device is configured to output power to one or more of the plurality of electrical loads (Uenishi, pars [47, 50, 114]).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein each switch comprises a plurality of throws (Aldridge, see figs.1a-1b, each switch 16a-16d is a single pole double throw type- thus each switch has a plurality of throws), and further comprising an inverter (Uenishi, fig.10, 104) connected between the photovoltaic generator and a first throw of the plurality of throws (Aldridge, figs.1a-1b and Uenishi, fig.10, par [113]; Aldridge teaches the generator 14 and a first throw of the plurality of throws in each switch 16a-16d. Uenishi teaches connecting the inverter 104 between the PV 101 and the switch 105A. Modified Aldridge teaches placing the inverter between the PV generator and a first through of the plurality of throws).
Regarding Claim 14,
Aldridge (figs.1a-1b, 2) teaches a method for operating an electrical system, the electrical system comprising a generator (14), a utility electrical grid (12), a plurality of switches (16a-16d), each of the plurality of switches configured to receive power from the generator (14) and the utility electrical grid (12), and a plurality of electrical loads (Loads 1-4), each of the plurality of electrical loads connected to the generator (14) or the utility electrical grid (12), the method comprising:
monitoring electrical power output by the generator (14, par [44]; generator operating provides information to the on-site controller regarding its power output)
monitoring electrical power consumed by one or more first electrical loads (“Load 4”, par [45]; sensing the current consumption at each load), of the plurality of electrical loads, connected to the generator (14).
Aldridge teaches one or more second electrical loads (“Load 3”) connected to the utility grid (12, see figs.1a-1b).
Aldridge does not explicitly disclose the generator is a photovoltaic generator and does not explicitly disclose responsive to determining that the electrical power output by the photovoltaic generator exceeds a power consumption of the one or more first electrical loads by a first value, storing excess power generated by the photovoltaic generator to a storage device.
	Uenishi (fig.10A), however, teaches the generator is a photovoltaic generator (101) and teaches responsive to determining that power output by the photovoltaic generator (101) exceeds a power consumption (i.e. a power requirement) of the one or more first electrical loads (106) by a first value (par [119]; when PV module 101 exceeds a power requirement of the load 106, there is a surplus power. This surplus power being generated is the “first value”), and storing excess power generated by the photovoltaic generator (101) to a storage device (103, par [119]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Aldridge to that of Uenishi to preserve excess power that is not used (i.e. not be wasteful) from the generator by storing it in a storage device that may be later used to supplement or independently supply power to loads. Additionally, it would have been obvious to substitute one known generator in Aldridge with another known generator in the PV generator of Uenishi to achieve predictable results. See MPEP 2143 (B).  
	The combination does not explicitly disclose and a determination that a power consumption of each electrical load of one or more second electrical loads exceeds the first value. 
Yoshinaga (figs.1-2), however, teaches the controller (13) is configured to determine a power consumption of each electrical load of the one or more second electrical loads (“first power load apparatus” 3) exceeds the first value (par [45]; Yoshinaga teaches determining whether the power consumption of the first load apparatus exceeds a predetermined threshold defined as the maximum value of power that can be supplied to the first power load apparatus when the second power load apparatus are stably receiving power (i.e. the first value) and when the power consumption is greater than the threshold/first value, the battery 12’s current capacity is determined. If the battery 12’s current capacity is less than a predetermined threshold, power from the battery cannot be supplied since it needs power).
Thus, the combination teaches after determining the power generated from the photovoltaic generator exceeds the power consumption of the first value (the surplus power) and before storing the surplus power in the battery, there would obviously be a second power consumption determination with the first value/surplus power and the one or more second electrical load. When the second power consumption exceeds the first value and the battery’s current capacity is lower than a predetermined threshold/cannot supply power, store the surplus power in the battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Aldridge in view of Uenishi to that of Yoshinaga in order to determine whether the surplus power from the first determination can be supplied to the second load and, if not, to store the surplus power to recharge the battery with a low current capacity for later use and thereby avoiding wasting power.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Haines et al. (2009/0027932 A1).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and Aldridge further teaches wherein each switch (16a-16d) comprises a plurality of throws (Aldridge, see figs.1a-1b, each switch 16a-16d is a single pole double throw type- thus each switch has a plurality of throws).
The combination does not explicitly disclose wherein the plurality of throws maintain the photovoltaic generator and the utility grid in a disconnected state. 
Haines (fig.3), however, similarly teaches a plurality of switches (42-45) and each switch having a plurality of throws (see fig.3). Haines teaches the plurality of throws maintain the photovoltaic generator (DC input from solar panels) and the utility grid (“Grid”) in a disconnected state (pars [35 and 37]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Haines of maintaining both sources in disconnected states at the same time. The motivation would have been to provide an open circuit between the PV generator and the load lines as an open circuit between the grid and the load lines so that neither source is connected to the corresponding lines. This could be beneficial when neither source is needed; thus, they are instead placed in a disconnected state.
Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Nakayama (2016/0211670 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the controller is configured reduce the power generated by the photovoltaic generator when the storage device is fully charged.
Nakayama, however, teaches the controller (11) is configured reduce the power generated by the photovoltaic generator (31-32) when the storage device (12) is fully charged (par [72]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nakayama in order to prevent the battery from being damaged by overcharging it.
Regarding Claim 19,
The combination teaches the apparatus necessary to complete the recited method steps in claim 19 as discussed above in the rejection of claim 4.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Thompson (2014/0091628 A1).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5. The combination does not explicitly disclose a circuit breaker connected between the photovoltaic generator and the utility grid. 
Thompson (fig.2), however, teaches a circuit breaker (54) connected between the photovoltaic generator (28) and the utility grid (32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Thompson’s circuit breaker for safety purposes as is well-known and well-desired in the art. 
Claims 7-8, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Hibi et al. (2005/0128659 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and modified Aldridge teaches wherein the controller is configured to switch one or more third electrical loads (see fig.1a, “Load 2”) connected to the utility grid (12) (see figs.1a-1b, pars [25, 47]; when the power demand of the third load is high and the grid cannot reliably deliver power to the third load (see fig.1a), switch the third load “load2” to the generator 14 as shown in fig.1b).
The combination does not explicitly disclose when a total power consumption of the one or more third electrical loads connected to the utility grid does not exceed the first value (i.e. the generator’s surplus power).
Hibi (figs.8-9), however, teaches when a total power consumption (a[W]) of the one or more third electrical loads (see fig.9 “before”; 24a) connected to the utility grid (“commercial source” 40) does not exceed the first value (fig.9, pars [176, 184-185]; if the power consumption a[W] is smaller/does not exceed the surplus power of the generator 3, and switching from commercial source/grid 40 (seen in “before”) to the generator  (seen in “After”)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Hibi to ensure that switching the third load from the grid to the generator would allow the generator to be fully used while not overloading the generator.
Examiner note: Claim 7 does not say where is the third electrical load being switched to. It only says “configured to switch one or more third electrical loads connected to the utility grid…”. Where is it being switched to?
Regarding Claim 8,
The combination teaches the claimed subject matter 7 and the combination further teaches wherein each switch comprises a plurality of throws (Aldridge, see figs.1a-1b, each switch 16a-16d is a single pole double throw type- thus each switch has a plurality of throws, Hibi, figs.8-9, switches 10 each are also a single pole double throw type), and wherein the controller is configured to switch each electrical load of the one or more third electrical loads by controlling a first throw of the plurality of throws to disconnect an electrical load from the photovoltaic generator before connecting the electrical load to the utility electrical grid (Aldridge, figs.1a-1b and Hibi, figs.8-9; Aldridge teaches disconnecting “Load 2” first from the modified photovoltaic generator 14 in fig.1b before connecting the “Load 2” to the grid 12 in fig.1a. Similarly, Hibi a third electrical load 24d would have to be first disconnected from generator 8d before connecting to the grid 40. The load is supplied by one of the two power sources. Thus, the combination teaches disconnecting from a source before connecting to the other source).
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 1and Aldridge further teaches wherein each of the plurality of switches (16a-16d) are housed by an enclosure (see figs.1a-1b, each box/enclosure surrounding each switch).
The combination does not explicitly disclose using a single enclosure to house all the switches.
Hibi (fig.8), however, teaches the plurality of switches (10) are housed by a single enclosure (6, see fig.8, switches 10 are housed by a single enclosure 6/the box surrounding the switches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Hibi’s single enclosure housing the plurality of switches. The motivation would have been to group all of the switches under a single housing for added protection from the external environment.
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 1. 
The combination does not explicitly disclose further comprising a communication device configured for transmitting power measurements to the controller. 
Hibi (fig.8), however, teaches further comprising a communication device (5) configured for transmitting power measurements to the controller (9a-9n, pars [35, 60-63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied on Hibi in order to fill in the gaps in Aldridge to use a communication device to communicate voltage and current measurements detected at the source to the controller to issue commands to control the switches.
Regarding Claim 15,
The combination teaches the apparatus necessary to complete the recited method steps in claim 15 as discussed above in the rejection of claim 7.
Regarding Claim 16,
The combination teaches the apparatus necessary to complete the recited method steps in claim 16 as discussed above in the rejection of claim 8.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Hibi et al. (2005/0128659 A1) in further view of Billingsley et al. (2011/0102052A1).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 8. The combination teaches each switch is a single pole double throw type which is structurally equivalent to two single pole two single throws between each respective source and the load.
The combination does not explicitly disclose wherein each throw comprises a transistor coupled
in parallel to an electromechanical relay, and wherein to connect a disconnected electrical load,
each of the plurality of throws first connects the transistor, then while the transistor is connected connects the electromechanical relay, and then when the electromechanical relay is connected disconnects the transistor.
Billingsley (fig.3), however, teaches a throw comprises a transistor (36) coupled in parallel to an electromechanical relay (34, par [37]), and wherein to connect a disconnected load, first connect transistor (36), then while the transistor (36) is connected connects the electromechanical relay (34), and then when the electromechanical relay (34)  is connected disconnects the transistor (36, par [39]; transistor 36 is connected, then relay 34 is connected, and then AC power is supplied through the relay 34 while the transistor is bypassed/disconnected (since no power is supplied through transistor)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted each throw in the combination with a transistor coupled in parallel to an electromechanical relay between each respective source and the load to connect a disconnected load since the transistor in parallel to an electromechanical relay is a known alternative type of a single pole single throw switch/ and thus employing this structure for each throw in the combination of references would have been well within the level of ordinary skill in the art. See MPEP 2143(B).
*Examiner takes official notice that a single pole double throw connecting/disconnecting one of two sources to a single load is equivalent to two single pole two single throws that would equivalently connect/disconnect one of two sources to a single load.
Regarding Claim 17,
The combination teaches the apparatus necessary to complete the recited method steps in claim 17 as discussed above in the rejection of claim 9.

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Hibi et al. (2005/0128659 A1) in further view of Gotou et al. (2013/0265096 A1).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 8. The combination teaches each switch is a single pole double throw type which is structurally equivalent to two single pole two single throws between each respective source and the load.
The combination does not explicitly disclose wherein each throw comprises a transistor coupled in parallel to an electromechanical relay, and wherein to disconnect a connected electrical load, each of the plurality of throws first connects the transistor, then while the transistor is connected disconnects the electromechanical relay, and then when the electromechanical relay is disconnected disconnects the transistor.
Gotou (figs.9 and 20), however teaches a throw comprises a transistor (300) coupled in parallel to an electromechanical relay (400), and wherein to disconnect a connected electrical load, first connect the transistor (300, par [80]; to disconnect a load, the relay 400 is disconnected first and then transistor 300 is opened meaning the transistor 400 is initially connected), then while the transistor is connected disconnects the electromechanical relay (400), and then when the electromechanical relay (400) is disconnected disconnects the transistor (300, par [80]; Gotou teaches to disconnect relay 400 and then the transistor is open/disconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted each throw in the combination with a transistor coupled in parallel to an electromechanical relay between each respective source and the load to disconnect a connected load since the transistor in parallel to an electromechanical relay is a known alternative type of a single pole single throw switch/ and thus employing this structure for each throw in the combination of references would have been well within the level of ordinary skill in the art. See MPEP 2143(B).
*Examiner takes official notice that a single pole double throw connecting/disconnecting one of two sources to a single load is equivalent to two single pole two single throws that would equivalently connect/disconnect one of two sources to a single load.
Regarding Claim 18,
The combination teaches the apparatus necessary to complete the recited method steps in claim 18 as discussed above in the rejection of claim 10.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Dent (2016/0226560 A1).
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the one or more switches of the plurality of switches comprises a circuit breaker.
Dent (fig.2), however, teaches one or more switches (SPDT 3003) similar to Alridge’s one or more SPDT switches 16a-16d and further teaches coupling the SPDT 3003 to a circuit breaker (3004, par [39]). Thus, placing a box around the SPDT 3003 and circuit breaker 3004 results in the switches comprising a circuit breaker. Note: The claim does not recite the circuit breaker is integral or integrated with the switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination so that the one or more switches comprises a circuit breaker in order to provide more protection and safety to the switch such as in overcurrent situations. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (2005/0154499 A1) in view of Uenishi et al. (2018/0013289 A1) in further view of Yoshinaga (2013/0285448 A1) in further view of Hibi et al. (2005/0128659 A1) in further view of Raneri (2015/0249336 A1).
Regarding Claim 20,
The combination teaches the claimed subject matter in claim 15. The combination does not explicitly disclose sending a notification to an operator identifying the one or more first electrical loads, the one or more second electrical loads, or the one or more third electrical loads.
Raneri (figs.1-2), however, teaches further sending a notification (via 108) to an operator (i.e. user of 170) identifying the one or more first electrical loads (see fig.2, pars [32-33, 36, 62]; electrical loads identified in 202 and corresponding usage to user via 170/172), the one or more second electrical loads, or the one or more third electrical loads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Raneri in order to provide an interactive means of notifying the user of the amount of time that different types of electrical loads are used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836